Citation Nr: 1105846	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-17 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, to 
include service in the Republic of Vietnam from July 9, 1967 to 
July 8, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision in which the RO 
denied the Veteran's claim for service connection for PTSD.  The 
Veteran perfected an appeal of that decision.    

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the findings 
of record, which include diagnoses of PTSD, anxiety, a panic 
disorder, and an adjustment disorder, the Board has 
recharacterized the Veteran's claim as described on the title 
page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam 
order).

On a February 2010 VA Form 9, the Veteran indicated that he 
wanted a Central Office hearing at the Board in Washington, DC.  
In June 2010, the Veteran submitted additional evidence without a 
waiver of RO consideration.  In light of the Board's decision 
granting service connection for PTSD, there is no prejudice to 
the Veteran for failure to schedule him for the requested hearing 
or for failure to remand the appeal back to the RO for issuance 
of a supplemental statement of the case.  See 38 C.F.R. §§ 19.31 
and 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of anxiety and PTSD that 
are related to an in-service stressor.

2.  Objective evidence has been submitted to verify the Veteran's 
claimed in-service stressor.




CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, 
diagnosed as anxiety and PTSD, are met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  VA's notice requirements 
apply to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Given the Board's favorable disposition of the Veteran's claim 
for service connection, the Board finds that all notification and 
development actions needed to fairly adjudicate this appeal have 
been accomplished.

II. Analysis

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that is 
related to an injury or disease in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on whether it 
can be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, then the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Where a determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In these situations, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). Moreover, a medical opinion diagnosing PTSD after the 
fact does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  

The provisions of 38 C.F.R. § 3.304 (f)(3) were recently amended 
and state that, in the case of a noncombat veteran, if a stressor 
claimed by a veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

After a careful review of the evidence of record, and resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran suffers from anxiety and PTSD that is linked to 
a corroborated in-service stressor and that service connection is 
warranted.  

In the instant case there is medical evidence diagnosing these 
disorders in accordance with § 4.125(a) (i.e., DSM-IV).  In this 
regard an August 2008 VA behavioral health laboratory report 
reflects that, based on the reported symptoms, the Veteran met 
the criteria for a current anxiety disorder and PTSD with a PCL 
score of 65.  This report was acknowledged by a VA staff 
psychiatrist.  In an April 2004 statement, one of the Veteran's 
private physicians, J. S., M.D., indicated that he had been 
treating the Veteran since February 1991 and that he had a 
history of PTSD for which he took Xanax daily.  

In addition, a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor has been shown.  
In a July 2004 Vet Center treatment summary, the readjustment 
counseling therapist indicated that the Veteran reported that he 
served in Vietnam from July 1967 to July 1968, initially in 
Saigon and then in Phu Bai and that his MOS was clerk typist.  
Even though his assigned duties were administrative, the Veteran 
reported that he also had to soldier and many times his life was 
in danger and thought he would die as described in an attached 
statement.  In the attachment, the Veteran describes that, when 
in Vietnam, they lived in hoochs with the constant threat of 
enemy attack and that the mess hall (50 yards from his hooch) got 
hit three times by mortar attacks.  In July 2003, he presented at 
the Vet Center with symptoms of PTSD: anxiety with panic attacks, 
nightmares, sleep difficulty, hypervigilance, reliving the 
experiences through intrusive thoughts, isolation and alienation, 
difficulty concentrating, avoidance and depression.  Page 2 of an 
undated VA medical record signed by a VA staff psychiatrist 
reflects a diagnosis of chronic, delayed PTSD with panic attacks 
due to exposure to war trauma.  

As to whether there is credible supporting evidence that a 
claimed in-service stressor occurred, the Board notes that, in 
June 2010, the Veteran submitted a Letter of Appreciation dated 
March 12, 1968 from his Captain, commending the Veteran for his 
outstanding performance as chief typist during the period from 
January 29, 1968 through March 12, 1968, while under constant 
threat of enemy rocket and mortar fire.  The Veteran also 
submitted copies of letters written in 1968 to his now spouse 
reporting enemy mortar and rocket attacks.  

The Board finds that his Captain's Letter of Appreciation is a 
service department record that corroborates the Veteran's claimed 
stressors of being subjected to enemy rocket and mortar attacks.  
After consideration of all of the evidence, the Board finds that 
the preponderance of the evidence is in favor of the claim.

Given the Veteran's diagnoses of anxiety and PTSD from VA and 
private healthcare providers, lay evidence consistent with the 
places, types and circumstances of his service, and service 
department record confirmation of his presence in Vietnam in 1968 
and corroboration of a reported stressor and exposure to war 
trauma, the Board finds that the criteria for service connection 
for anxiety and PTSD based upon a corroborated stressor have been 
met in this case.  Thus, following a full review of the record, 
and giving the Veteran the benefit of the doubt, the Board 
concludes that service connection for anxiety and PTSD is 
warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, 
diagnosed as anxiety and PTSD, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


